Citation Nr: 1341555	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  11-09 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for a service-connected psychiatric disorder.


ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from May 1975 to June 1979.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).

A review of the Virtual VA paperless claims processing system reveals treatment records from April 2011 to July 2012.  The Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to a total rating based on individual unemployability (TDIU) is raised in this case.  Given the outcome below, this issue is referred to the RO for adjudication.


FINDING OF FACT

The Veteran's psychiatric disorder has been manifested by occupational and social impairment, with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an increased evaluation of 70 percent for a service-connected psychiatric disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2013).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

For an increased-compensation claim, 38 U.S.C.A. § 5103 (a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes" and that the range of disability applied may be between zero percent and 100 percent based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom., Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The RO provided the Veteran with adequate pre-adjudication notice in April 2010.  Therefore, the 38 U.S.C.A. § 5103 (a) notice requirements have been met.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim.  38 U.S.C.A. § 5103A; See Washington v. Nicholson, 21 Vet. App. 191 (2007).  This evidence includes service, Social Security, and VA treatment records.  The Veteran had two psychiatric VA exams in May 2010 and June 2011 that are adequate for rating purposes because the examiners examined the Veteran and provided detailed symptoms of the service-connected psychiatric disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

There is also no evidence that additional records have yet to be requested or that additional examinations are in order.  VA has therefore met its obligations to notify and assist the Veteran.


Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  The relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. at 509-510 (2007).

In determining the applicable disability ratings, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2013).  Therefore, the Board will consider the potential application of other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Veteran's psychiatric disorder is currently rated at 50 percent under Diagnostic Code 9434 for major depressive disorder.  Under Diagnostic Code 9434, a rating of 70 percent is assigned when the Veteran demonstrates "occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood."  A 70 percent rating is assigned when the impairment is due to symptoms such as:

suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

38 C.F.R. § 4.130.  A 100 percent rating is assigned when the Veteran "demonstrates total occupational and social impairment."  A 100 percent rating is assigned when the impairment is due to symptoms such as:

gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Id.  

A Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (1994 4th ed. (DSM-IV)).  A GAF score of 61 to 70 represents mild symptoms or some difficulty in social, occupational, or school functioning, but generally good functioning and some meaningful interpersonal relationships.  A GAF score of 51 to 60 represents moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 represents serious symptoms or any serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 represents some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  ( DSM-IV) at 46-47.

The Veteran argues that he is entitled to a rating in excess of 50 percent.  In an April 2012 statement contained in the Veteran's Social Security claims file, the Veteran states that he has a loss of energy, constantly feels fatigued, has overwhelming feelings of fear that keep him inside his home most of the time, and has trouble with relationships.

The record contains VA psychiatric treatment records.  The Veteran expressed concerns about increased feelings of isolation, disinterest, and lack of motivation in July 2010.  The Veteran continued treatment in December 2010.  In August 2011, the Veteran felt fair with periods of depression.  His mood was fluctuating.  The Veteran reported in May 2012 that he has had much less stress since he retired in January 2012 and that he had visited with relatives that he had not seen in awhile.

The Veteran was provided a VA psychiatric examination in May 2010.  At the time of this examination, the Veteran reported that he was working, but missed about one day of work per month due to his depression.  The examiner recorded no history of hospitalization for the period beginning in 2005 until examination.  The Veteran reported fleeting suicidal ideation with no intent or plan.  Other symptoms included disinterest in activities, feelings of isolation, fatigue, loss of energy, and sleep disturbance.  The Veteran reported that he only had acquaintances at work and rarely went to see his family.  The examiner noted that the Veteran arrived on time and was neatly groomed.  The Veteran demonstrated a sense of foreshortened future.  His verbalizations were overall relevant and goal-oriented.  According to the examiner, the Veteran demonstrated mood congruence and his affect was variable.  The examiner diagnosed recurrent major depression and assigned a GAF score of 65.

The Veteran was provided another VA psychiatric examination in June 2011.  The examiner noted no history of hospitalizations.  At the time of examination, the Veteran was neatly groomed.  His speech was spontaneous, slow, coherent, and articulate.  The examiner described that the Veteran was able to share his concerns, but had a tendency to minimize his problems.  He displayed a blunted affect and depressed mood.  The Veteran also showed that his attention was intact, he had no delusions, and his judgment was sufficient in that he understood the outcome of his behaviors.  Complaints included occasionally waking up at night, periodic suicidal thoughts without plan or intent, and long-term depression that waxed and waned, but had been worsening.  The Veteran had good impulse control.  The Veteran was employed in the same position for 20 years.  At work, the Veteran was able to focus and complete work tasks, although he was finding himself both less able to tolerate workplace conflicts and less able to stay focused.  The Veteran was able to take care of himself, but unable to maintain effective relationships.  He remained isolated at the time of examination.  He experienced increased difficulty adapting to and dealing with stressful situations over the prior few years and felt a sense of purposelessness and lack of meaning in life.  According to the examiner, the Veteran's psychiatric disorder resulted in deficiencies in most areas of work, school, family relations, judgment, thinking, and mood.  The examiner diagnosed major depressive disorder and assigned a GAF score of 50.

The Board finds that a rating of 70 percent is warranted.  The Board notes the latest GAF score of 50 assigned by the VA examiner.  A score of 50 represents any serious impairment in social, occupational, or school functioning.  DSM-IV.  The Veteran demonstrated symptoms characteristic of a 70 percent rating including suicidal ideation, difficulty dealing with stress at work, and general isolation that included trouble maintaining relationships.  Additionally, it is noteworthy that the June 2011 VA examiner recorded the Veteran's tendency to minimize his problems.  Considering the record as a whole, the Board finds that the Veteran demonstrates occupational and social impairment, with deficiencies in most areas and that a 70 percent rating is warranted.

The Board finds that a 100 percent rating is not warranted because the evidence does not demonstrate total occupational and social impairment.  38 C.F.R. § 4.130, Diagnostic Code 9434.  The record reflects that the Veteran did not suffer delusions or hallucinations, did not demonstrate grossly inappropriate behavior, reported for treatment and examination without issues concerning personal hygiene, and continued to work until retirement in 2012.  The Board therefore assigns a 70 percent rating for the Veteran's service-connected psychiatric disorder.

Extraschedular Consideration

The Board has considered the potential application of other provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned scheduler evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

Here, applicable scheduler rating criteria reasonably describe the Veteran's disability level and symptomatology.  See 38 C.F.R. § 4.71(a) (2013).  There is no evidence that the Veteran's psychiatric disorder is not contemplated by the rating criteria or presents symptoms not addressed in the rating criteria.  The Veteran's condition also does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  In particular, the record specifically reflects that the Veteran maintained employment until retirement in 2012 and missed work only about once per month due to his psychiatric condition.  However, occupational impairment is specifically addressed in the applicable diagnostic code.  38 C.F.R. § 4.130.  Additionally, both VA examiners noted no history of hospitalization.  Extraschedular referral is therefore not warranted.  The Board therefore does not find that this disability level was not contemplated by the rating criteria.  


ORDER

Entitlement to an evaluation of 70 percent for a service-connected psychiatric disorder is granted



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


